                Case 2:21-cv-00011-JCC Document 26 Filed 04/07/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    KEVIN KIHNKE, et al.,                                CASE NO. C21-0011-JCC
10                           Plaintiffs,                   MINUTE ORDER
11              v.

12    LM INSURANCE CORPORATION, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants LM Insurance Corporation and
18   Liberty Insurance Corporation’s (collectively “Liberty Mutual”) motion to dismiss or
19   alternatively to transfer venue (Dkt. No. 21). Liberty Mutual argues that Plaintiffs’ First
20   Amended Complaint (“FAC”) 1 (Dkt. No. 18) fails to establish the Court’s diversity jurisdiction.
21   (See Dkt. No. 21 at 13–14.) Specifically at issue is the FAC’s failure to affirmatively plead Mr.
22   Kihnke’s citizenship. (Id.)
23          1
               Plaintiffs filed a First Amended Complaint (Dkt. No. 18) on February 22, 2021 and then
24   refiled the First Amended Complaint (Dkt. No. 19) on February 23, 2021. Plaintiffs represent to
     the Court that the documents are identical. (Dkt. No. 24 at 13 n.5.) For purposes of this order all
25   references to Plaintiffs’ complaint are to the First Amended Complaint filed on February 22,
     2021 (Dkt. No. 18), which the Court currently views to be the operative complaint for purposes
26   of Liberty Mutual’s motion.

     MINUTE ORDER
     C21-0011-JCC
     PAGE - 1
              Case 2:21-cv-00011-JCC Document 26 Filed 04/07/21 Page 2 of 2




 1          Liberty Mutual is correct. Plaintiffs must affirmatively plead each party’s citizenship to

 2   support the Court’s jurisdiction in this alleged diversity action. See W.D. Wash. Local Civ. R.

 3   8(a); see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). However,

 4   Plaintiffs suggest this deficiency can be easily cured through a “one-word amendment, if

 5   necessary” and seek leave to do so. (Dkt. No. 24 at 18–19.)

 6          Plaintiffs’ request is GRANTED. They may amend the complaint solely for purposes of

 7   establishing diversity jurisdiction. See 28 U.S.C. § 1653. The amendment is due April 12, 2021.

 8   If Plaintiffs choose to amend, Liberty Mutual need not renew its motion to dismiss or transfer
 9   venue (Dkt. No. 21). The Court will, instead, consider the motion in light of a second amended
10   complaint.
11          The Clerk is DIRECTED to renote Liberty Mutual’s motion to dismiss or alternatively
12   transfer venue (Dkt. No. 21) for consideration on April 12, 2021.
13          DATED this 7th day of April 2021.
14                                                          William M. McCool
                                                            Clerk of Court
15
                                                            s/Paula McNabb
16
                                                            Deputy Clerk
17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0011-JCC
     PAGE - 2
